In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Dollard, J.), entered May 18, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants demonstrated prima facie their entitlement to judgment as a matter of law with proof establishing that the plaintiff Jennifer Mirabelli’s medical condition was not causally related to the accident of July 1, 2002. In response, the plaintiffs failed to demonstrate the existence of a triable issue of fact as to whether that plaintiffs medical condition was caused by the accident (see Carrasco v Mendez, 4 NY3d 566 [2005]; Ranzie v Abdul-Massih, 28 AD3d 447 [2006]; Fusco v Barnwell House of Tires, Inc., 16 AD3d 620 [2005]; Sherin v Roda, 14 AD3d 604 [2005]). Adams, J.P, Goldstein, Fisher and Lifson, JJ., concur.